Citation Nr: 1103028	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  02-08 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shrapnel wound of the head.

2.  Entitlement to a compensable evaluation for a shrapnel wound 
of the right shoulder.

3.  Entitlement to service connection for a total disability 
evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2004, the matter was remanded to afford the Veteran a 
hearing.  In August 2004, the Veteran appeared and testified 
before the undersigned at a travel Board hearing in Atlanta.  In 
March 2005, the Board remanded the case for additional 
development.  In a June 2009 decision, the Board remanded the 
issues listed on the first page of this document for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives as they pertain 
to the issues decide herein and the Board may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to TDIU is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show a diagnosis of 
multi-infarct dementia associated with brain trauma as a result 
of the service-connected residuals of shrapnel wound of the head, 
and there is no showing of neurologic disability associated with 
the service connected residuals of shrapnel wound of the head.  

2.  The Veteran's service-connected right shoulder shrapnel wound 
residuals are manifested by a superficial scar of not more than 
one centimeter by one centimeter; the scar is not shown to be 
poorly nourished, with repeated ulceration, tender and painful on 
objective demonstration, unstable, or productive of a limitation 
of function; range of motion is full and there is no evidence of 
more than slight muscle disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of shrapnel wound to the head have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.124(a), 4.129, Diagnostic Codes 9304-8045 
(2008).

2.  The criteria for a rating in excess of zero percent for 
residuals of shrapnel wound to the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.118, Diagnostic Codes 5200, 
5201, 5301 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 
7805 (as in effect prior to August 30, 2002, and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% "based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Complete notice was sent in letters dated in April 2005, May 
2006, and June 2009 and the claims were readjudicated in a 
November 2010 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.

VA has obtained service treatment records and Social Security 
Administration (SSA) records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, and 
afforded the Veteran the opportunity to give testimony.  All 
known and available records relevant to the issues decided on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.


Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes (DCs) identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Shrapnel Wound, Head

The Veteran sustained a shrapnel wound to the head during service 
in Vietnam in May 1970.  Service connection for residuals of 
shrapnel wound to the head was granted in a January 1972 rating 
decision.  An initial noncompensable rating was assigned from 
March 1971.  The Veteran filed his claim for an increased rating 
in October 2000.  A June 2001 rating decision increased the 
rating to 10 percent from October 30, 2000, the date of the claim 
for increase.  The Veteran continues to contend that he is 
entitled to a higher evaluation.

The Veteran's current residuals of shrapnel wound to the head are 
rated under 38 C.F.R. § 4.124a, DC 8045 (2008).  Under DC 8045, 
VA assigns a 10 percent rating for purely subjective complaints 
following trauma, such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 percent 
for brain disease due to trauma under 38 C.F.R. § 4.130, DC 9304 
are not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., resulting from brain trauma are rated 
under the diagnostic codes specifically dealing with such 
disabilities. 38 C.F.R. § 4.124a, DC 8045.  Thus, the maximum 
rating available under DCs 9304-8045 is 10 percent for subjective 
complaints of headaches.

The Board notes that the criteria for evaluating residuals of 
traumatic brain injury were recently revised.  However, these 
revisions apply only to applications for benefits received by VA 
on or after October 23, 2008. 73 Fed. Reg. 54693 (Sept. 23, 
2008).  The older criteria will apply to applications received by 
VA before that date, including the instant claim.

Initial VA examination in December 1971 found no current 
residuals of the head shrapnel wound other than the retained 
foreign body.

On VA examination in December 2000, the Veteran reported 
headaches on and off about twice weekly, lasting for a couple of 
hours at a time; these were usually alleviated by lying down.  
Evaluation of the scalp area showed no tenderness, and palpation 
did not reveal any foreign bodies.  Cranial nerves examination 
was within normal limits.  X-ray of the skull showed a small 
metallic fragment in the soft tissue adjacent to the left 
parietal calvarium.  The examiner noted that the Veteran worked 
full-time as a shipping clerk.  

In January 2001 the Veteran was injured in a motor vehicle 
accident in which he was an unrestrained driver.  He suffered 
loss of consciousness and his injuries included frontal and right 
temporal head contusions.  The Veteran remained in a coma for 
several weeks and a February 2001 treatment record noted that he 
had been very confused since being extubated following the head 
injury.  In December 2001 he was noted to be continuing a good 
recovery from functional and cognitive defects of severe 
traumatic brain injury.

On VA examination in January 2006, the Veteran reported that he 
experienced occasional headaches which he thought were more 
related to his PTSD than anything else.  He denied any seizures.  
On examination, cranial nerves were intact.  

A VA examination was conducted in February 2010.  The Veteran 
reported that he did not lose consciousness at the time of the 
shrapnel injury in 1970 but stated that he had experienced 
recurrent headaches ever since.  The Veteran also reported that 
following his head injury in 2001 he was in a coma for weeks and 
then when he regained consciousness he was confused and 
disoriented, believing he was in Vietnam.  The Veteran's daughter 
reported that he had experienced memory problems since the car 
accident; she did not recall his having any specific cognitive 
impairments prior to the 2001 accident.  The Veteran reported 
that his headaches were at least weekly, but not daily.  They 
lasted for several hours and ordinary activity was not possible.  
On examination, the examiner failed to find a visible shrapnel 
wound on the posterior head even with the Veteran's daughter's 
help.  The examiner diagnosed severe traumatic brain injury due 
to motor vehicle accident in 2001 with likely residuals of 
cognitive impairment.  It was the examiner's opinion that the 
Veteran's current cognitive impairment was less likely as not due 
to the service connected shrapnel wound to the head and was most 
likely due to his motor vehicle accident/severe traumatic brain 
injury in 2001.  The examiner further stated that as the Veteran 
did not report chronic headaches during service that the current 
headaches were less likely as not due to his shrapnel wound of 
the head.

Upon review of the above, the Board finds that a disability 
rating greater than 10 percent for the Veteran's service-
connected residuals of shrapnel wound of the head is not 
warranted.  In order for a higher disability rating to be 
warranted under DCs 9304-8045, the Veteran must suffer from 
multi-infarct dementia associated with brain trauma.  Following a 
careful review of the record, the Board finds that the evidence 
is silent for any diagnosis or treatment of multi-infarct 
dementia associated with the residuals of shrapnel wound.  The VA 
examiner in February 2010 specifically attributed any current 
cognitive impairment to the 2001 automobile accident injuries 
rather than the service-connected disability.  As a diagnosis of 
multi-infarct dementia associated with brain trauma is not shown, 
a rating higher than 10 percent is not warranted under DCs 9304-
8045.

Furthermore, there is no evidence of any purely neurological 
disabilities resulting from the Veteran's in-service brain 
trauma.  As above, the neurological examination  in December 
2000, conducted prior to the automobile accident in January 2001, 
was within normal limits.  Therefore, a higher disability rating 
is not warranted under the diagnostic codes dealing with 
neurological disabilities.

The Board finds, therefore, that the evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran.  The criteria for a higher rating are 
not met.  As the evidence preponderates against the claim for a 
rating in excess of 10 percent for the Veteran's service-
connected residuals of shrapnel wound to the head, the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Shrapnel Wound, Right Shoulder

The Veteran sustained a shrapnel wound to the right shoulder 
during service in Vietnam in May 1970.  Service connection for 
residuals of shrapnel wound to the right shoulder was granted in 
a January 1972 rating decision.  An initial noncompensable rating 
was assigned from March 1971.  The Veteran filed his claim for an 
increased rating in October 2000.  

The Veteran's right shoulder shrapnel wound residuals have been 
assigned a noncompensable disability rating under 38 C.F.R. § 
4.73, Diagnostic Code 5301.  This diagnostic code applies to 
Muscle Group I, which is involved in upward rotation of the 
scapula and elevation of the arm above shoulder level.  The 
extrinsic muscles of the shoulder girdle include the trapezius, 
levator scapulae, and serratus magnus.  The rating criteria of 
Diagnostic Code 5301 differ depending on whether the dominant 
(major) or nondominant (minor) extremity is being evaluated.  In 
the case at hand, the Veteran is left-handed (see February 2010 
VA examination report); thus, the Board will apply the rating 
criteria for the nondominant extremity.  

Diagnostic Code 5301 assigns a zero percent rating for slight 
disability of the nondominant extremity.  A 10 percent rating is 
assigned for moderate disability, a 20 percent rating is 
warranted for moderately severe disability, and a 30 percent 
rating is appropriate for severe disability.

Muscle Group damage is categorized as slight, moderate, 
moderately severe or severe and evaluated accordingly under 38 
C.F.R. § 4.56.  In relevant part, 38 C.F.R. § 4.56(c) describes 
the cardinal signs and symptoms of muscle disability as loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.

A slight disability of the muscles involves a simple wound of the 
muscle without debridement or infection.  The service records 
should demonstrate a superficial wound with brief treatment and 
return to duty.  There must have been healing with good 
functional results and no consistent complaints of cardinal 
symptoms of muscle injury or painful residuals.  The objective 
findings are a minimum scar, slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.

A moderate disability of the muscles involves a through-and- 
through or deep penetrating wound of a relatively short track by 
a single bullet or small shell or a shrapnel fragment, and the 
absence of explosive effect of high-velocity missile and of 
residuals of debridement or of prolonged infection.  There must 
be evidence of in-service treatment of the wound.  There must be 
a record in the file of consistent complaint of one or more of 
the cardinal symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  The objective 
findings include entrance and, if present, exit scars which are 
linear or relatively small, and so situated as to indicate a 
relatively short track of the missile through the muscle tissue; 
signs of some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.

Slight muscle disability is characterized by no cardinal signs or 
symptoms of muscle disability as noted above.  Objective findings 
include minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability is characterized by one or more of the 
cardinal symptoms of muscle wounds, particularly lowered 
threshold of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Relevant objective 
findings include small or linear entrance and exit scars (if 
present) indicating short track of missile through muscle tissue.  
Other findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Board notes that normal shoulder motion is defined as 0 to 
180 degrees of forward elevation (flexion), 0 to 180 degrees of 
abduction, and 0 to 90 degrees of internal and external rotation.  
See 38 C.F.R. § 4.71, Plate I.

The service treatment records do not document the right shoulder 
injury and the service separation examination in January 1971 
noted normal examination of the upper extremities.  Initial VA 
examination in December 1971 found no current residuals of the 
right shoulder shrapnel wound.  X-ray showed a two millimeter 
metallic density in the soft tissues of the axilla.  Service 
connection was granted in January 1972 based on this X-ray 
evidence and the Veteran's award of a Purple Heart.

A November 1976 VA examination found no abnormality of the right 
shoulder.  There was full free motion of the shoulder.  The 
diagnosis was shrapnel wound right shoulder with residuals of 
small metallic body in the soft tissues of the axilla.

On VA examination in December 2000, the Veteran reported pain and 
stiffness of the right shoulder.  On examination, there was a one 
centimeter by one centimeter scar on the right scapula.  This was 
non-tender, irregular, pale, depressed, and soft, with no 
underlying tissue loss, no keloid formation, no disfigurement and 
no limitation of function.  The examiner noted that the involved 
muscle group did not have any effect on the function of the 
nearby joints.  There was no tendon, bone, joint, or nerve 
damage, and no muscle herniation.  The shoulder was normal in 
appearance.  Shoulder flexion was to 180 degrees, abduction to 
180 degrees, and external and internal rotation were each to 90 
degrees.  No pain was associated with any of the ranges of 
motion.  Right shoulder X-ray showed degenerative changes at the 
acromioclavicular joint with a small spur at the region of the 
acromion.  

On VA examination in February 2010, the Veteran reported 
intermittent right shoulder pain.  The examiner noted that muscle 
strength tests for all muscle groups in the upper extremities 
were symmetric and normal, 5/5.  Muscle tone was normal with no 
atrophy.  Examination showed no deformity, giving way, 
instability, stiffness, weakness, incoordination, locking, 
dislocation, or effusion of the right shoulder.  There was no 
effect on the motion of the joint caused by the shrapnel wound.  
There was a small, well-healed, superficial scar at the posterior 
shoulder, measured as 0.2 centimeter by 0.8 centimeter.  Flexion 
was from zero to 180 degrees; extension from zero to 180 degrees; 
internal rotation from zero to 80 degrees; and external rotation 
from zero to 180 degrees.  There was no objective evidence of 
pain with active motion or following repetitive motion, and no 
additional limitations following repetition.  X-rays showed mild 
to moderate degenerative joint disease of the right shoulder.  
The diagnosis was well-healed shrapnel wound scar of right 
shoulder; degenerative joint disease of right shoulder most 
likely age-related.  The examiner stated that the residuals of 
right shoulder shrapnel wound had no significant effects on the 
Veteran's usual occupation and no effects on his daily 
activities.

Considering the Veteran's wound residuals under the criteria for 
muscle injury, his documented symptomatology is not more than 
sight and does not warrant a compensable evaluation under 
Diagnostic Codes 5301.  See 38 C.F.R. § 4.73.  The medical 
evidence does not support a conclusion of more than a slight 
injury to muscle group I.  Here, the Veteran has a retained 
fragment and has had problems with intermittent shoulder pain, 
but experiences no functional debility in terms of muscle 
strength or action.  Examiners have specifically noted that there 
was no loss of muscle function.  There has been no loss of deep 
fascia or muscle substance or impairment in tonus.  Rather, the 
findings made on examinations have correlated well with the 
expected findings for the definition of slight muscle impairment.  
There is no fascial defect, no muscle atrophy and, as already 
noted, no loss of function.  Although he has a retained fragment 
with intermittent pain, his disability picture approximates the 
criteria for "slight" impairment.  38 C.F.R. § 4.7.  Indeed, his 
disability exactly mirrors the criteria for a characterization of 
"slight" impairment except for the small retained fragment and 
complaint of pain.  Even with the complaint of pain and the 
episodes described by the Veteran, there has been no 
demonstration of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, or uncertainty 
of movement.  As already noted, his muscle functions without 
impairment.  Muscle impairment is therefore best characterized as 
no more than "slight."

In Tropf v. Nicholson, 20 Vet. App. 317 (2006), the United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
addressed the question of whether an appellant who has retained 
metallic fragments in the muscle, but is essentially 
asymptomatic, is entitled to a compensable disability rating 
under 38 C.F.R. § 4.56 and DC 5303 for a "moderate" disability 
of the muscle, given that section 4.56(d)(1)(iii) indicates that 
a "slight" disability rating will not be assigned where there 
are metallic fragments retained in muscle tissue.  In answering 
this question in the negative, the Court determined that section 
4.56(d) contains a totality-of-the-circumstances test in which no 
single factor is per se controlling for rating purposes, but 
rather are merely "factors to be considered" in assigning the 
appropriate rating.  Thus, even though there may be retained 
metallic fragments in the muscle of his right upper arm, the 
appellant is not entitled to a compensable rating as a matter of 
law.  Therefore, the Board's decision to assign a "slight" 
(noncompensable) rating for the arm injury based upon the 
uncontested finding that the appellant is "essentially 
asymptomatic" was not a misapplication of the regulation as a 
matter of law, and the decision is affirmed.  

Alternatively, the medical evidence of record does not support a 
compensable rating for limitation of motion of the right arm.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  In order to qualify 
for a compensable rating under Diagnostic Code 5201, the evidence 
must indicate that the Veteran cannot raise his right arm to 
shoulder level.  The evidence shows that the Veteran has full 
flexion and abduction of the right arm to 180 degrees as noted on 
the December 2000 and February 2010 VA examinations.  These 
examiners noted that no pain was associated with the Veteran's 
range of shoulder motion.  There is no evidence of additional 
disability due to weakness, fatigue, or incoordination.  
Therefore, a compensable rating under Diagnostic Code 5201 is not 
warranted.  See 38 C.F.R. § 4.71a.  

Turning to the shrapnel wound scar, the Board notes that by 
regulatory amendment effective August 30, 2002, substantive 
changes were made to the schedular criteria for evaluating 
disabilities involving the skin.  See 67 Fed. Reg. 49,590 (2002) 
(codified at 38 C.F.R. § 4.118 (2008)).  Because this change took 
effect during the pendency of the Veteran's appeal, both the 
former and the revised criteria will be considered in evaluating 
the Veteran's service-connected shrapnel wound.

Under the 2002 version of the rating criteria, a 10 percent 
rating may be assigned for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Here, there is no evidence of 
tender or painful scar.  In order to warrant a higher rating 
under the prior criteria, the Veteran would have to have 
disfiguring scars of the head, face or neck under Diagnostic Code 
7800 or third degree burn scars under Diagnostic Code 7801. 38 
C.F.R. § 4.118 (2002).  A 10 percent rating may also be assigned 
for poorly nourished superficial scars that are repeatedly 
ulcerated.  Diagnostic Code 7803.  The Veteran's scar is not 
located on or in an area for consideration of a rating under 
Diagnostic Code 7800 and is not the result of a third degree 
burn.  Additionally, there is no indication that the Veteran's 
scar is poorly nourished or ulcerated. Accordingly, the only 
other rating for consideration is an evaluation of limitation of 
function of the part affected under Diagnostic Code 7805.

There is no objective evidence of record to show that the Veteran 
suffers from any limitation of function.  The VA examiners found 
that the muscle mass and strength were normal and that there was 
no limitation of function.  The scar has not changed in 
appearance over the years.  There is no objective evidence of any 
pain caused by the scar and no nerve involvement.  The Board 
therefore finds that the evidence of record does not support a 
finding that there is a functional limitation resulting from the 
Veteran's right shoulder shrapnel wound scar that would warrant a 
compensable rating.

The revised criteria of Diagnostic Code 7805 are essentially the 
same as the former criteria for Diagnostic Code 7805-- scars may 
be rated on the limitation of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2008).  Given the Board's prior 
analysis in this regard, there is no different basis to award a 
compensable rating under Diagnostic Code 7805 under the amended 
regulations.

As with the prior rating criteria, Diagnostic Codes 7800 and 7801 
do allow for a higher disability evaluation for scars that result 
in disfigurement of the head, face or neck, or scars other than 
on the head, face, or neck that are deep or cause limited motion.  
38 C.F.R. § 4.118 (2008).  However, as before, those diagnostic 
codes are not applicable in the Veteran's case.  The Veteran's 
right shoulder scar is not located on the head, face, or neck.  
Further, the scar is not deep and does not limit motion.

Under 38 C.F.R. § 4.118, DC 7801 (as in effect August 30, 2002), 
a 10 percent rating is warranted for: Scars, other than head, 
face, or neck, that are deep or that cause limited motion: Area 
or areas exceeding 6 square inches (39 sq. cm.). Note (1): Scars 
in widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of this 
part. Note (2): A deep scar is one associated with underlying 
soft tissue damage.

Under 38 C.F.R. § 4.118, DC 7802 (as in effect August 30, 2002), 
a 10 percent rating is warranted for: Scars, other than head, 
face, or neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater. Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with § 4.25 of this part. Note (2): A superficial scar 
is one not associated with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, DC 7803 (as in effect August 30, 2002), 
a 10 percent rating is warranted for: Scars, superficial, 
unstable. Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar. 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.


Under 38 C.F.R. § 4.118, DC 7804 (as in effect August 30, 2002), 
a 10 percent rating is warranted for: Scars, superficial, painful 
on examination. Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.

There is no competent evidence to show that the Veteran's right 
shoulder scar is productive of an area or areas exceeding 6 
square inches (38.7 cm. squared), is superficial and poorly 
nourished, with repeated ulceration, is tender and painful on 
objective demonstration, or is unstable.  

(The criteria for rating disabilities under Diagnostic Codes 
7800, 7801, 7802, 7804, and 7805 were again changed, effective 
October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23, 2008).  The 
amendment applies to all applications for benefits received by VA 
on or after October 23, 2008, and in instances where an 
application was filed earlier, but only if the claimant requests 
review under the changes.  Id.  Here, the Veteran's application 
was filed before October 23, 2008, and there has been no request 
for review under the amended criteria.)

Thus, the assignment of a compensable evaluation for the 
Veteran's residuals of right shoulder shrapnel wound is not 
warranted under the relevant criteria based on either muscle 
damage, limitation of motion, or scarring, and the claim must be 
denied.


ORDER


An evaluation in excess of 10 percent for residuals of a shrapnel 
wound of the head is denied.

A compensable evaluation for a shrapnel wound of the right 
shoulder is denied.




REMAND

The Veteran was found disabled by the SSA following the 
automobile accident in January 2001.  He contends that he is 
unable to work due to his service connected disabilities.  The 
previous remand requested that a VA examination be conducted that 
would include the examiner's opinion as to the effect, if any, 
that the Veteran's service connected shrapnel wounds of the head 
and right shoulder would have on his occupational impairment.  
The February 2010 VA examination report did not include the 
requested opinion.  Hence, the Board finds that this medical 
opinion is inadequate.

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, another remand is required to ascertain whether or not 
the service-connected disabilities alone render the Veteran 
unemployable.  Therefore, another opinion should be obtained on 
remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. 
Nicholson, 21 Vet. App. 46 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request an appropriate VA physician 
review the claims folder to provide an 
opinion regarding the combined effects of the 
Veteran's service connected disabilities on 
his capacity to hold substantial employment.  
After reviewing the complete record, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the combined effects of the Veteran's 
service-connected PTSD and shrapnel wounds of 
the head and right shoulder would together 
prevent him from obtaining or maintaining 
gainful employment for which his education 
and occupational experience would otherwise 
qualify him.

The examiner should explain the reasons for 
the opinion provided.

2.  Then readjudicate the claim for 
entitlement to TDIU.  If the claim is denied, 
issue a supplemental statement of the case 
and afford the Veteran and his representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


